Brandon J. Mark, USB #10439
Gregory H. Gunn, USB #15610
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
Email: BMark@parsonsbehle.com
       DNeilson@parsonsbehle.com
       GGunn@parsonsbehle.com
       ecf@parsonsbehle.com

Attorneys for Plaintiffs



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
 HOLLY McCLURE, Individually and as a                 DECLARATION OF DR. MATTHEW
 Parents and Natural Guardian of T.M. and             PETTENGILL IN SUPPORT OF
 M.M., MARK McCLURE, Individually and as              MOTION FOR PRELIMINARY
 a Parent and Natural Guardian of T.M. and            INJUNCTION
 M.M.,
                                                      Case No. 2:21-cv-00148-CMR
 Plaintiffs,
                                                      Magistrate Judge Cecilia M. Romero
 vs.

 RICHARD SAUNDERS, in his Official
 Capacity as Executive Director of Utah
 Department of Health; SUMMIT COUNTY
 BOARD OF HEALTH; RICHARD
 BULLOUGH, in his Official Capacity as
 Health Director of Summit County Health
 Department; CHRIS CHERNIAK, in his
 Official Capacity as Chair of Summit County
 Health Department; DR. SYDNEE
 DICKSON, in her Official Capacity as State
 Superintendent of Public Education; PARK
 CITY SCHOOL DISTRICT; PARK CITY
 SCHOOL DISTRICT; DR. JILL GILDEA, in
 her Official Capacity as Superintendent of
 Park City School District; PARK CITY
 SCHOOL DISTRICT BOARD; and ANNE
 PETERS, ANDREW CAPLAN, WENDY
 CROSSLAND, KARA HENDRICKSON and
 ERIN GRADY, in their Official Capacities as
 members of Park City School District Board,

 Defendants.


       I, Dr. Matthew Pettengill, state as follows:

       1.      I am over the age of eighteen, and I can and do testify competently based on

personal knowledge of the following facts.




                                                 2
